 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jenghiz K Stewart,                                  No. CV-18-04961-PHX-GMS
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner Jenghiz K. Stewart’s Petition for Writ of
16   Habeas Corpus (Doc. 14) and United States Magistrate Judge John Z. Boyle’s Report and

17   Recommendation (“R&R”), Doc. 25. The R&R recommends that the Court deny and
18   dismiss the Petition with prejudice. Doc. 25 at 9. The Magistrate Judge advised the parties

19   that they had fourteen days to file objections to the R&R and that failure to file timely

20   objections could be considered a waiver of the right to obtain review of the R&R. Id. at 9
21   (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72, 6(a), 6(b); United States v. Reyna-Tapia,
22   328 F.3d 1114, 1121 (9th Cir. 2003)).

23          The parties did not file objections, which relieves the Court of its obligation to

24   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149

25   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is

26   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
27   determine de novo any part of the magistrate judge’s disposition that has been properly
28   objected to.”). The Court will accept the R&R and deny and dismiss the Petition with
 1   prejudice. See 28 U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or
 2   modify, in whole or in part, the findings or recommendations made by the magistrate”);
 3   Fed. R. Civ. P. 72(b)(3) (“The district judge may accept, reject, or modify the
 4   recommended disposition; receive further evidence; or return the matter to the magistrate
 5   judge with instructions.”).
 6          IT IS ORDERED accepting Magistrate Judge John Z. Boyle’s Report &
 7   Recommendation (Doc. 25).
 8          IT IS FURTHER ORDERED denying and dismissing with prejudice the
 9   Petitioner’s Petition for Writ of Habeas Corpus (Doc. 14).
10          IT IS FURTHER ORDERED pursuant to Rule 11(a) of the Rules Governing
11   Section 2254 Cases, in the event Petitioner files an appeal, the Court declines to issue a
12   certificate of appealability because reasonable jurists would not find the Court’s procedural
13   ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
14          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action
15   and enter judgment accordingly.
16          Dated this 24th day of September, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
